DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 12 January 2022.
Claims 1, 4 – 6, 13, and 16 – 17 are pending. Claims 2 – 3, 7 – 12, 14 – 15, and 18 are cancelled by Applicant.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claim 1, the claim has reference numbers in parenthesis to point out different limitations for the same claim element.  While reference numbers in parenthesis in the claims are allowed, the reference numbers in parenthesis do not seem to serve any purpose other than for prosecution and should not be part of the claim when prosecution has ended.
Regarding claim 4, the limitation, “wherein *-the smaller-diameter portion”, should read “wherein the smaller-diameter portion”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    624
    405
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (Aoki (JP 2008 238331A) – Annotated fig. 1)]Claims 1, 4 – 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (JP 2008 238331A).

Regarding claim 1, Aoki discloses a striking tool (101, fig. 1), comprising:
a cylindrical tool holder (137, fig. 1) configured to hold a tip tool (119, fig. 1) and having a longitudinal axis (A, annotated fig. 1); 
a motor (111, fig. 1); 
a piston (129, fig. 2) configured to reciprocate with rotation from the motor (111) ([0017]); 
a striker (115, fig. 2) configured to reciprocate in cooperation with the piston (129) ([0019]); 
an intermediate member (145, fig. 2) in the tool holder (137) between the striker (115) and an end of the tool holder (137) configured to receive the tip tool (119), the intermediate member tool (145), configured to reciprocate in the tool holder (37) ([0019]), configured to come in contact with a rear end of the tip tool (119) at a normal strike to indirectly transmit a strike from the striker (115) to the tip tool (119) ([0019]), and including a larger-diameter portion (145a, fig. 2) configured to slide on an inner surface of the tool holder (137), and a smaller-diameter portion (145b, fig. 2) protruding frontward from the larger-diameter portion (145a); and 
two ring members (155, 157, fig. 2) in the tool holder (137) at a front of the larger-diameter portion (145a) and between the tool holder (137) and the larger-diameter portion (145a) in directions parallel to the longitudinal axis (A) and in a manner movable in a front-rear direction relative to the tool holder (137) (Even though [0020], ll. 296 – 299 describes  the axial front end of the front metal washer 155 is in contact with the stepped portion of the tool holder 137, and the axial rear end of the rear metal washer 157 is in contact with the stop ring 159 as a movement restricting member attached to the tool holder, [0021] describes when the hammer bit 119 is pushed backwards into the tool holder 137, the hammer bit 119 elastically connects with the rubber ring 153 in between the front metal washer 155 and the rear metal washer 157, wherein one having ordinary skill in the art would recognize that in order for the hammer bit 119 to elastically connect with the rubber ring 153, which the examiner interprets as the hammer bit 119 compressing the rubber ring 153, the front metal washer 155 between the hammer bit 119 and the rubber ring 153 would have to be able to move in the front-rear direction relative to the tool holder 137.  Likewise, [0027], ll. 411 – 413 describes stop wheel 159 only restricting rear metal washer 157 from moving backwards thus in the same way as front metal washer 155 is movable in the front-rear direction relative to the tool holder 137, the examiner deems when the tapered face of impact bolt 145 impacts the tapered face of rear metal washer 157, rear metal washer moves in the front-rear direction relative to the tool holder 137 as the impact of impact bolt 145 compresses rubber ring 153) and made of metal ([0020] describes washers 155, 157 as made of metal).
 

    PNG
    media_image3.png
    560
    383
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    186
    113
    media_image4.png
    Greyscale
[AltContent: textbox (B)][AltContent: textbox (Aoki (JP 2008 238331A) – Annotated fig. 2)]Regarding claim 4, Aoki discloses the smaller-diameter portion (145b) protruding frontward from the larger diameter portion (145a) to be is loosely received in the ring members (155, 157) ([0020], ll. 294 – 295).

Regarding claim 5 and claim 13, Aoki discloses the tool holder (137) includes an annular tapered step (Annotated fig. 2 shows the tool holder 137 at location A having a slight taper in the stepped portion of the tool holder 137), and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step (Annotated fig. 2 shows the front surface of front metal washer 155 having a slight tapered surface shaped in conformance with the slight taper in the stepped portion of the tool holder 137 and in contact with the slight taper in the stepped portion of the tool holder 137).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image7.png
    741
    501
    media_image7.png
    Greyscale
[AltContent: textbox (Aoki (JP 2008 238331A) – Annotated fig. 2)][AltContent: textbox (C)][AltContent: textbox (D)]In the alternative, claim 5 and claim 13 are rejected under 35 U.S.C. 103
Regarding claim 5 and claim 13, Aoki does not explicitly disclose the tool holder includes an annular tapered step, and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step.
However, Ullrich teaches the tool holder (52, fig. 1) includes an annular tapered step (C, annotated fig. 2), and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step (Annotated fig. 2 shows the front surface of the idling ring 86 having a tapered surface D shaped in conformance with the annular tapered step C of the tool holder 52 and in contact with the annular tapered step C of the tool holder 52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the striking tool, as disclosed by Aoki, with the tool holder includes an annular tapered step, and at least one of the ring members includes, on a front surface of the ring member, a tapered surface shaped in conformance with the step and in contact with the step, as taught by Ullrich, with the motivation to reduce the stress concentration in the annular step of the tool holder and to provide a ring with a surface shaped in conformance with the annular step to reduce wear on the ring from abrasion.

Claims 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Wanner (GB 1,424,473), or in the alternative, as being unpatentable over Aoki, in view of Ullrich, in further view of Wanner.

Regarding claim 6, claim 16, and claim 17, Aoki discloses the invention as recited in claim 1, claim 4, and claim 5, respectively, or in the alternative, Aoki, as modified by Ullrich, discloses the invention as recited in claim 5.
Aoki and Aoki, as modified by Ullrich, does not explicitly disclose the tool holder includes a resistor configured to be in contact with the intermediate member in a non-strike state and to apply resistance against reciprocation of the intermediate member.
However, Wanner teaches the tool holder (14, fig. 2) includes a resistor (37, fig. 2) configured to be in contact with the intermediate member (21, fig. 2) in a non-strike state and to apply resistance against reciprocation of the intermediate member (Pg. 3, ll. 109 – 116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the striking tool, as disclosed by Aoki, or in the alternative, Aoki, as modified by Ullrich, with the tool holder includes a resistor configured to be in contact with the intermediate member in a non-strike state and to apply resistance against reciprocation of the intermediate member, as taught by Wanner, with the motivation to prevent wear on the intermediate member when the tool tip is not inserted in the tool holder by retaining the intermediate member and preventing useless strikes of the striker on the intermediate member.

Response to Arguments
Applicant’s amendments and arguments, filed 12 January 2022, with respect to the rejection of claims 2 – 3, 9 – 12, 14 – 15 and 18 under 35 USC §112(b) have been 
Applicant’s arguments, filed 12 January 2022, with respect to the rejection of claims 1 – 4, 7, 9 – 10 and 18 under 35 USC §102(a)(1) and the rejection of claims  5 – 6, 8, and 11 – 17 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoki, Ullrich, and Wanner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        19 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731